Citation Nr: 1609639	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-15 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD) with polysubstance abuse in full sustained remission, and to a rating higher than 50 percent since September 6, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected psychiatric disorder.  


REPRESENTATION

Veteran represented by:	John B. Wells, Esq.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 1992.  His decorations include the Bronze Star Medal and the Southwest Asia Service Medal with three Bronze Stars.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, May 2011, and September 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2009 rating decision granted service connection for PTSD and assigned an evaluation of 30 percent, effective December 6, 2006.  The Veteran appealed the rating assigned.  The May 2011 rating decision denied entitlement to a TDIU.  The September 2013 rating decision amended the classification of the Veteran's psychiatric disorder as that of PTSD with polysubstance abuse in full sustained remission, and increased the rating to 50 percent, effective September 6, 2013. 

In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 


FINDINGS OF FACT  

1.  For the entire period on appeal, the Veteran's psychiatric disorder has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as: speech intermittently illogical, obscure, or irrelevant; impaired impulse control; frequent panic attacks and nightmares; sleep impairment; and inability to establish and maintain relationships; the Veteran's psychiatric disorder has not been manifested by total social and occupational impairment. 

2.  The Veteran's service-connected psychiatric disorder prevents him from obtaining and maintaining gainful employment.   


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for a service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  
 
This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board finds that there has been compliance with VA's duty to assist.  The record in this case includes VA treatment records, Vet Center treatment summaries, VA examination reports, and lay evidence.  The Veteran's records from the Social Security Administration (SSA) are also on file.  38 C.F.R. § 3.159 (c)(2).  No additional pertinent evidence has been identified by the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded VA PTSD examinations in September 2010 and September 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In both instances, the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  The examination reports are adequate because they describe the Veteran's psychiatric symptoms in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In January 2015, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating and TDIU claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the undersigned VLJ asked questions aimed at identifying the severity of the Veteran's symptoms and how they affected his employability.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Psychiatric Disorder Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disorder has been rated as 30 percent disabling since December 6, 2006, and 50 percent disabling since September 6, 2013.  PTSD with polysubstance abuse in full sustained remission is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is rated under the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id. 

The record for the period on appeal includes VA treatment records, Vet Center treatment summaries, VA examination reports, and lay evidence.  Based on this evidence, the Board finds that a schedular disability rating of 70 percent, but no higher, is warranted for the Veteran's psychiatric disorder.  

The Veteran's Board hearing testimony from January 2015 reflects that his psychiatric symptoms had caused significant, negative impacts on his ability to work, with a series of demotions that culminated in his termination from employment at the end of February 2007.  See hearing transcript, p.21.  He testified that the primary reason for his termination was his aggressiveness in communicating with customers.  Id. at 9.  He stated that since his termination, he had been unable to sustain gainful employment, other than working a few hours sporadically as a day laborer.  Id. at 8.  The Veteran testified that he is single and has no children or friends, and has very little contact with his family.  Id.  He described symptoms that included nightmares and cold sweats.  Id. at 9.  He also testified as to his instability, living in five states over the previous three years, which he described as "running from [himself]."  Id. at 11.  The Veteran also testified as to a history of several altercations with the law.  Id. at 12.  At the time of the Veteran's hearing, he was homeless.  He reported that since he lost his job in 2007, his mental state has markedly deteriorated, which precipitated the need to submit his first VA psychiatric claim (originally adjudicated in an October 2007 rating decision).  Id. at 18.

According to an April 2007 treatment summary from the Silver Spring Vet Center, the Veteran had been treated since August 2006 for PTSD, and had held 10 different jobs since his discharge from service (in 1992).  According to the summary, the Veteran had issues with anger and irritability outbursts, and abused marijuana as a way to deal with his anxiety and nervousness.  He also exhibited decreased patience, increased alertness, and difficulty falling asleep.  The readjustment counseling therapist stated that the Veteran's symptoms caused significant distress in occupational functioning, including verbal conflicts with co-workers.  

VA treatment notes reflect that the Veteran began obtaining VA mental health treatment in June 2007.  According to a July 2007 initial treatment planning note, the Veteran reported that he often responded angrily to minor issues and was afraid that it would hamper his relationships.  He was assigned a GAF score of 55.  Subsequent VA treatment notes reflect relatively consistent symptoms and objective findings, with GAF scores, for example, ranging from 45 to 55.  See, e.g., VA treatment notes from February 2009 (GAF 55), May 2010 (GAF 45), July 2010 (GAF 50), and March 2013 (GAF 55).      

According to an April 2010 statement from the Veteran, he continued to experience depressed mood, panic attacks, chronic sleep impairment, and memory loss such as forgetting names, directions, and recent events.  These symptoms are described in additional detail in the Veteran's mental health treatment notes and VA examination reports.  However, as to the Veteran's self-reported inability to maintain personal hygiene, disorientation to time and place, persistent danger of hurting self or others, and gross impairment in thought processes or communication, as enumerated in the April 2010 statement, these symptoms are not borne out by the other evidence of record.  For example, according to the Veteran's Board hearing testimony in January 2015, he had not experienced suicidal ideation.  See hearing transcript, p. 7.  Neither VA PTSD examination report contained a finding of suicidal ideation. 

The September 2010 VA PTSD examination report did reflect that the Veteran slept on average three hours per night, and only slept for 35 to 45 minutes at a stretch.  Poor concentration and irritability were also noted.  However, the examiner found that the Veteran had no trouble taking care of hygiene and housework, and no problem running errands (as long as the subways were not particularly crowded).  The examiner's observations of the Veteran as being alert and fully oriented as well as clean and well-groomed in casual attire weigh against the Veteran's April 2010 assertions that he was unable to maintain hygiene and was disoriented to time and place (which are examples of symptoms contemplated by a 100 percent rating) during this period.  The September 2010 VA examiner noted that the Veteran's thoughts were circumstantial and sometimes vague, but for the most part were linear, and the Veteran did not experience delusions or hallucinations.  A GAF score of 55 was assigned, as consistent with the Veteran's treatment notes during this period.   

According to the September 2013 VA PTSD examination, the Veteran was not suicidal, although the examiner noted that the Veteran had stayed for a day and a half in an ER for psychiatric observation.  The examiner found that the Veteran was not violent or homicidal.  Symptoms endorsed included near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; as well as intermittent inability to perform activities of daily living, including maintenance of hygiene.  However, only 5 out of 31 potential symptoms were endorsed by the examiner, with many of the more severe symptoms (as characterized under the General Rating Formula), such as inability to establish and maintain relationships, disorientation to time or place, gross impairment in thought processes or communication, impaired impulse control, and persistent delusions or hallucinations were found to be absent.  The Board finds that the September 2013 VA examination report did not provide the same thoroughness of detail as either the September 2010 VA examination report or the mental health treatment records during this period, and therefore the September 2013 report is not assigned as much probative weight as the abovementioned records.   

In summary, the most probative evidence from the Veteran's treatment records, including VA mental health notes and Vet Center summaries, pertinent VA examination reports, and the Veteran's testimony and statements reflect that he has experienced symptoms of a frequency, duration, and severity that are most appropriately contemplated by the 70 percent rating criteria for the entire period on appeal.  In order to satisfy the criteria for the next higher (i.e. 100 percent) disability rating, the evidence would need to show total occupational and social impairment.  While total occupational impairment has been shown, along with significant social impairment, the 100 percent rating is reserved for veterans who experience the highest level of functional impairment possible.  The evidence demonstrates that the Veteran is able to communicate with others, including during his Board hearing, albeit with some observed difficulties that are contemplated by the 70 percent rating now in effect.  The evidence shows that the Veteran has consistently been connected to reality during the period on appeal, with no reports of delusions or hallucinations.  There have also been no reports of suicidal ideation.  The Veteran's GAF scores during the appeal period have consistently ranged from 45 to 55, reflecting serious symptoms (in the 40's) to moderate symptoms (in the 50's).  Lower GAF scores are available for individuals exhibiting some impairment in reality testing or communication, or any major impairment in several areas (see, e.g., GAF range of 31 to 40), and have not been assigned to this Veteran, indicating that he has not been regarded as exhibiting the most severe categories of functional impairments.

To the extent that the September 2013 VA examination report includes an endorsement of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, as well as intermittent inability to perform activities of daily living, including maintenance of hygiene, the Board notes that only 5 out of 31 potential symptoms were endorsed by the examiner, while many of the more severe symptoms (as characterized under the General Rating Formula), such as inability to establish and maintain relationships, disorientation to time or place, gross impairment in thought processes or communication, impaired impulse control, and persistent delusions or hallucinations were found to be absent.  Further, the Board has determined that the September 2013 VA examination report is to be afforded less probative weight than the other VA examination report and mental health treatment records due to its relative lack of detail and anomalous findings that are inconsistent with the totality of the probative evidence.  

The Board concludes that a 70 percent rating is the most appropriate evaluation for this Veteran, and that it applies to the entire period on appeal.  As the Veteran's symptoms have remained relatively consistent since the beginning of the appeal period, staged ratings are unnecessary. 

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's psychiatric disorder, which is productive of symptoms that include: speech intermittently illogical, obscure, or irrelevant; impaired impulse control; frequent panic attacks and nightmares; sleep impairment; and an inability to establish and maintain relationships.  These manifestations fit squarely within the General Rating Formula for mental disorders, which divide the varying degrees of mental impairment into broad categories.  

The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of an extraschedular rating is not warranted in this case. 


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's currently-assigned disability rating for his psychiatric disorder (i.e. 70 percent) satisfies the criteria for consideration of TDIU on a schedular basis.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the analysis for increased rating claims, which are based on average levels of impairment, the analysis for a TDIU claim is based upon the individual.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran testified in January 2015 that his psychiatric symptoms had caused significant negative impacts on his ability to work, with a series of demotions that culminated in his termination from employment at the end of February 2007.  He testified that the reason for his termination was his aggressiveness in communicating with customers.  Although the Veteran also testified that since 2007 he had worked sporadically for a few hours at a time as a day laborer, the Board does not consider this marginal activity to be gainful employment. 

The significant effects of the Veteran's psychiatric disorder on his employability are also borne out by his VA treatment records and Vet Center summaries.  For example, according to the April 2007 Vet Center treatment summary, the Veteran had gone through 10 different jobs since his discharge, and his anger and irritability caused significant distress in occupational functioning, including verbal conflicts with coworkers.  The Veteran was also significantly limited by other psychiatric symptoms.  For example, the September 2010 VA examiner noted that he slept on average only three hours per night, and only slept for 35 to 45 minutes at a stretch.  

As the evidence shows that the Veteran is unable to obtain and maintain gainful employment as a result of his service-connected psychiatric disorder, the assignment of a schedular TDIU is warranted.
 

ORDER

Subject to the law and regulations governing payment of monetary benefits, for the entire period on appeal, a rating of 70 percent for a psychiatric disorder is granted. 

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


